Citation Nr: 0403435	
Decision Date: 02/06/04    Archive Date: 02/11/04

DOCKET NO.  02-17 922A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Newark, New Jersey



THE ISSUE

Whether new and material evidence has been received to reopen 
the claim of service connection for a neurological disorder, 
to include a demyelinating disorder and multiple sclerosis.  


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and
Veterans' Affairs


ATTORNEY FOR THE BOARD

J. Kang, Associate Counsel




INTRODUCTION

The appellant served on active duty for training (ACDUTRA) as 
a member of the New Jersey Army National Guard from January 3 
to May 15, 1967 and from July 11 to July 17, 1970.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision of the RO.  

In October 1971, the Board denied the original claim of 
service connection for a demyelinating disorder.  

Later that same month, the appellant attempted to reopen his 
claim with the submission of medical evidence that the RO 
found in a November 1971 rating action was not new and 
material with respect his claim.  He did not appeal from the 
decision, but applied in January 2000 to reopen his claim.  

The now reopened claim of service connection for neurological 
condition is being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the appellant and his representative if further action is 
required on his part.  



FINDING OF FACT

The evidence received since the November 1971 decision by the 
RO includes evidence which is not cumulative or redundant of 
evidence previously considered and is so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  




CONCLUSION OF LAW

New and material evidence has been submitted to reopen the 
claim of service connection for a neurological condition, to 
include multiple sclerosis and a demyelinating disorder.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2003).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION


Veterans Claims Assistance Act of 2000

Initially, the Board notes that, during the pendency of the 
appeal, the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000), was signed into 
law.  It is codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002).  

The Board will assume for the purposes of this decision that 
the liberalizing provisions of the VCAA are applicable to the 
veteran's claim to reopen.  However, nothing in the Act shall 
be construed to require the Secretary to reopen a claim that 
has been disallowed except when new and material evidence is 
presented or secured, as described in 38 U.S.C.A. § 5108. 38 
U.S.C. § 5103A(f).  

VA has amended its regulations to establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits or 
who attempts to reopen a previously denied claim.  66 Fed. 
Reg. 45,620, 45,630-32 (August 29, 2001) (codified at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2003)).  

Although the rule is generally effective on November 9, 2000, 
the amended definition of new and material evidence, codified 
at 38 C.F.R. § 3.156(a), is not liberalizing.  It applies to 
any claim to reopen a finally decided claim received on or 
after August 29, 2001. 66 Fed. Reg. 45,620, 45,629.  It does 
not apply to the claim to reopen, which was received before 
that date.  

As explained hereinbelow, the Board is of the opinion that 
new and material evidence has been presented to reopen the 
veteran's claim.  Therefore, no additional evidence or 
information is required to substantiate his application to 
reopen.  


Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  

In the present case, the Board previously denied the claim of 
service connection for a demyleinating disorder in October 
1971.  The Board found no evidence of any complaint, finding 
or diagnosis of any psychiatric or neurological disorder 
during service.  Further, the Board found that there was no 
evidence that the disability had its onset in or was 
aggravated by his active duty for training.  

Subsequent to the Board's decision, the appellant applied to 
reopen his service connection claim.  He submitted new 
evidence that included neurological treatment reports from 
Mount Sinai Hospital dated from October 1968 to September 
1971.  He submitted additional new evidence from Francis A. 
Wood, MD dated in July 1971.  

In November 1971, the RO issued a rating decision that 
determined that new and material evidence had not been 
received to reopen the claim.  The appellant did not perfect 
an appeal with regard to that determination, and it is 
considered final, with the exception that the claim may be 
reopened if new and material evidence is submitted.  38 
U.S.C.A. §§ 5108, 7105; Evans v. Brown, 9 Vet. App. 273 
(1996); Manio v. Derwinski, 1 Vet. App. 140 (1991).  

The last final disallowance of the claim in this case is the 
November 1971 RO decision.  As such, the Board will consider 
evidence submitted since this determination in order to 
determine whether that evidence is new and material to reopen 
the claim.  

"New and material evidence" means evidence not previously 
submitted to VA decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a); Hodge 
v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

When the RO denied the claim of service connection for 
multiple sclerosis in November 1971, it had considered the 
service medical records and some private medical records.  

The July 1965 report of medical examination was negative for 
any defects or diagnoses.  The examiner noted a history of 
headache with resolution and colds.  Similarly, the May 1967 
report of medical examination at separation was negative for 
any defects or diagnoses.  The physician noted frequent colds 
and astigmatism.  

In a May 1970 disposition form, the appellant was referred 
for clinical treatment for a demeylinating disorder that 
existed prior to service.  The examiner reported that he had 
a chronic disorder of the nervous system that was aggravated 
by hot weather.  The appellant was approved for immediate 
early release from active duty.  

In a July 1970 sick call report, the appellant was 
hospitalized for treatment of a neurological condition, "2-
year duration, dizziness, lightheadedness, and double 
vision."  The examiner recommended neuropsychiatric 
consultation for possible medical discharge.  

In a July 1970 statement of medical examination and duty 
status, the examiner reported the illness, demyelinating 
disorder since 1968, existed prior to service and was not 
incurred in the line of duty.  The appellant was profiled as 
medically qualified for light duty in an air-conditioned 
environment based on finding of incoordination of walking and 
hand movements and double vision.  Sick call reports dated 
later in July 1970 reflect his return visit and the 
examiner's recommendation for release from summer camp active 
duty.  

Subsequent to the Board's October 1971 decision, the 
appellant attempted to reopen his service connection claim.  
As noted previously, he submitted new medical evidence from 
Mount Sinai Hospital.  

In October 1968, Dr. R. Gordon diagnosed the appellant with 
multiple sclerosis with onset of symptoms, such as increased 
urinary problems, double vision, dizziness, imbalanced 
walking, speech and other motor deficits, dating back to 
1965.  

A June 1970 neurology treatment record indicated the 
appellant was in the National Guard and was scheduled for 
summer service.  The examiner noted that he "should not be 
in the military."  

The appellant also submitted a letter dated in July 1971 from 
Dr. Wood, who noted the complaints of impaired balance, 
dizziness, impaired coordination and diplopia with onset in 
1967.  Dr. Wood's impression was that of progressive multiple 
sclerosis.  

In this case, the evidence received since the November 1971 
rating decision includes private medical evidence, service 
medical records not previously considered in past 
adjudication, and a VA neurological disorders examination.  

In his January 2000 application for compensation or pension 
(VA Form 21-526), the appellant reported receiving treatment 
for German measles at the Fort Sam Houston base hospital in 
1967, as well as, treatment for multiple sclerosis from 
Biagio J. DiStaso, MD from 1995 to the present.  

The private medical evidence consists of a letter dated in 
January 1999 from Leonora Rivera, MD, who reported the 
appellant was on inpatient rehabilitation for multiple 
sclerosis with increased weakness.  He also submitted a note 
dated in January 2000 from Biagio J. DiStaso, MD who reported 
a history of multiple sclerosis.  

The Board notes that the RO issued a November 2000 rating 
decision considered the two private medical records.  
Entitlement to service connection for multiple sclerosis was 
denied for lack of new and material evidence adequate to 
reopen the claim.  The RO founded the new evidence to be 
cumulative and redundant of previously considered evidence.  

The appellant immediately expressed his disagreement with the 
November 2000 decision and submitted medical research 
materials related to etiology of multiple sclerosis.  

In February 2001, the veteran submitted a letter from Howard 
Maker, MD who reported the 20-year treatment history at the 
neurology clinic at the Bergen Regional Medical Center.  Dr. 
Maker also stated that "although the cause of multiple 
sclerosis [was] unknown, a virus infection [was] among the 
etiological agents under consideration at the present time."  

He also submitted service medical evidence dated in March 
1967 that reflected hospitalization and treatment for rubella 
at Fort Sam Houston.  The maculo-papular rash of the trunk 
and upper extremities was noted to have "cleared rapidly" 
and his recovery was noted to be uneventful.  The examiner's 
diagnosis was that of rubella, treated and cured.  

In August 2001, the appellant was examined for VA purposes.  
The noted purpose of the neurological disorders examination 
was for "increase," and no C-file was made available for 
review.  

The appellant reported development of diplopia and unsteady 
gait in 1968 for which he was treated at Mount Sinai 
Hospital.  He reported having German measles in 1967.  He had 
slurred speech, incontinence since 1999 with gradual decline 
over 30 years.  He last walked independently in 1990 and 
reported the current use of a walker.  

On physical examination, the examiner noted no cognitive 
deficits, restricted lateral gaze, slowed rapid alternating 
movements on the left side with bilateral dysmetria.  Mild 
weakness in the left hand and left anterior tibial was 
observed along with ataxic gait.  The examiner's assessment 
was that of multiple sclerosis, clinically suggestive of a 
chronic progressive disease.  

It is noted that for the purpose of establishing whether new 
and material evidence has been submitted, the credibility of 
the evidence, although not its weight, is to be presumed.  
Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

In Kutscherousky v. West, 12 Vet. App. 369 (1999), the Court 
held that the prior holdings in Justus and Evans that the 
credibility of the evidence is to be presumed was not altered 
by the Federal Circuit decision in Hodge.  

The medical opinion of Dr. Maker, the VA neurological 
disorders opinion, and the service medical records from 1967 
were not previously before the RO in November 1971.  

In regard to the evidence submitted since the November 1971 
RO decision, the Board finds that it is so significant that 
it must be considered in order to fairly decide the merits of 
the claim.  38 C.F.R. § 3.156.  The evidence is certainly 
new, as it was not of record at the time of the November 1971 
decision, or cumulative or duplicative of the evidence 
previously of record.  

Furthermore, given the evidence of the in-service treatment 
for rubella, the evidence of his current symptoms of multiple 
sclerosis, and the independent medical opinion of record with 
respect to the possible viral etiology of his current 
disability, a new theory of entitlement has been presented in 
this case.  

Thus, the Board finds that, as new and material evidence has 
been submitted since the November 1971 decision by the RO, 
the claim is reopened.  



ORDER

As new and material evidence has been received to reopen the 
claim of service connection for a neurological disorder, to 
include multiple sclerosis, the appeal to this extent is 
allowed, subject to further action as discussed hereinbelow.  



REMAND

Based on a review of the record, the Board notes that the 
appellant's complete service medical record was not obtained.  
A February 1971 request for information (VA Form 07-3101) 
limited the request for service medical records to the period 
of ACDUTRA from January to May 1967.  

The request did not include service dates dating from the 
initial enlistment in July 1965 to his separation in July 
1970.  Additionally, the appellant reported treatment for 
nerves in 1967 at Fort Dix, New Jersey.  VA is obligated to 
obtain relevant treatment records.  38 U.S.C.A. 
§ 5103A(b),(c) (West 2003).  

Also, the appellant provided letters from his physicians who 
referred to treatment or diagnoses of his current disability.  

In a letter dated in January 1999, Leonora Rivera, MD 
reported the inpatient rehabilitation for multiple sclerosis 
at the Kessler Institute for Rehabilitation, Inc.  Also, in a 
note dated in January 2000, Biagio J. DiStaso, MD, reported 
the history of multiple sclerosis.  

The Board notes that treatment records from these two 
healthcare providers have not been associated with the claims 
file.  VA is required to obtain relevant private treatment 
records.  38 U.S.C.A. § 5103A(b) (West 2002).  

Further, VA is required to provide an examination when the 
record contains competent evidence that the claimant has a 
current disability or signs and symptoms of a current 
disability, the record indicates that the disability or signs 
and symptoms of disability may be associated with active 
service; and the record does not contain sufficient 
information to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d) (West 2003).  The evidence of a link between 
current disability and service must be competent.  Wells v. 
Principi, 326 F.3d 1381 (Fed. Cir. 2003).  

Accordingly, this case is REMANDED for the following actions:

1.  The RO should take appropriate steps 
in order to attempt to obtain additional 
service medical records for the period 
from July 1965 to July 1970.  

2.  The RO should take the necessary steps 
to obtain all treatment records from the 
following healthcare providers:

?	Howard Maker, MD, of the Neurology 
Clinic at the Bergen Regional Medical 
Center, located at 230 East Ridgewood 
Avenue, Paramus, NJ 07652 provided 
treatment for the multiple sclerosis 
since 1980.   

?	Leonora Rivera, MD of the Kessler 
Institute for Rehabilitation, Inc., 
located at 1199 Pleasant Way, West 
Orange, New Jersey, 07052 provided 
inpatient rehabilitation services for 
the multiple sclerosis since January 
1999.  

?	Biagio J. DiStaso, MD located at 155 
Park Avenue, Suite 206, Lyndhurst, 
New Jersey, 07071 treatment for the 
multiple sclerosis since January 
2000.  

3.  The RO should arrangements for the 
appellant to be afforded a VA 
examination(s) in order to determine the 
nature and likely etiology of the claimed 
neurological disorder.  The claims folder 
should be to the examiner(s) for review.  
The examination report, or an addendum to 
the report, should reflect that such a 
review was made.  All indicated testing 
should be performed.  Based on his/her 
review of the case, the examiner should 
render an opinion as to whether it is at 
least as likely as not (50 percent 
probability or more) that the appellant 
has a current neurological disability due 
to disease or injury that was incurred in 
or aggravated by any period of active duty 
for training, including the diagnosed 
rubella in 1967 and neurological 
complaints such as dizziness, 
uncoordinated movements, and diplopia in 
1970.  The rationale for all opinions 
expressed and conclusions reached should 
be set forth.  

4.  After the development requested above 
has been completed to the extent possible, 
the RO should readjudicate the veteran's 
claim.  If any benefit sought continues to 
be denied, the RO should issue a 
Supplemental Statement of the Case to the 
appellant and his representative and 
afford them an opportunity to respond 
thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.  


	                     
______________________________________________
	Stephen L. Wilkins
	Veterans Law Judge, 
Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



